Per Curiam.
This is an original action for writ of mandate asking that respondent judge be commanded to grant a change of venue from the judge in a certain case entitled The State of Indiana v. *621Palman F. Uberto, being cause No. 8197 pending in respondent court. We issued the alternative writ.
Respondent has filed response to the writ indicating that since we issued the alternative writ, respondent has set aside his previous ruling denying the change of judge, and that the change of judge has now been granted.
As the issues raised in this proceeding have become moot, the alternative writ heretofore issued is vacated and the permanent writ denied.
Note. — Reported in 181 N. E. 2d 14.